Case 1:99-mc-09999-UNA Document 195 Filed 02/18/21 Page 1 of 11 PageID #: 16376




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE

 DIGIMEDIA TECH, LLC,

                 Plaintiff,
                                                              CIVIL ACTION
          v.
                                                              NO.
 LENOVO (UNITED STATES) INC., and
 MOTOROLA MOBILITY LLC,
                                                              Jury Trial Demanded
                 Defendants.



                         COMPLAINT FOR PATENT INFRINGEMENT

          Plaintiff DigiMedia Tech, LLC (“Plaintiff”) files this Complaint for Patent Infringement

 against Defendant, and states as follows:

                                          THE PARTIES

          1.     Plaintiff is a limited liability company organized and existing under the laws of

 the State of Georgia, having its principal office at 44 Milton Ave., Suite 254, Alpharetta, GA

 30009.

          2.     Defendant LENOVO (UNITED STATES), INC. (“Lenovo”) is a corporation

 organized under the laws of the State of Delaware. Lenovo may be served with process through

 its registered agent, Corporation Trust Company, Corporation Trust Center, 1209 Orange St.,

 Wilmington, DE 19801. Upon information and belief, Lenovo sells, offers to sell, and/or uses

 products and services throughout the United States, including in this judicial district, and

 introduces infringing products and services into the stream of commerce knowing that they

 would be sold and/or used in this judicial district and elsewhere in the United States.

          3.     Defendant MOTOROLA MOBILITY LLC (“Motorola”) is a limited liability

 company organized under the laws of the State of Delaware. Motorola may be served with
Case 1:99-mc-09999-UNA Document 195 Filed 02/18/21 Page 2 of 11 PageID #: 16377




 process through its registered agent, Corporation Trust Company, Corporation Trust Center,

 1209 Orange St., Wilmington, DE 19801. Upon information and belief, Motorola sells, offers to

 sell, and/or uses products and services throughout the United States, including in this judicial

 district, and introduces infringing products and services into the stream of commerce knowing

 that they would be sold and/or used in this judicial district and elsewhere in the United States.

                                  JURISDICTION AND VENUE

        4.      This Court has exclusive subject matter jurisdiction over this case pursuant to 28

 U.S.C. §§ 1331 and 1338(a) on the grounds that this action arises under the Patent Laws of the

 United States, 35 U.S.C. § 1 et seq., including, without limitation, 35 U.S.C. §§ 271, 281, 284,

 and 285.

        5.      This Court has general and specific personal jurisdiction over Defendants,

 consistent with due process, because Defendants are entities formed and existing under the laws

 of the State of Delaware. Further, Defendants have minimum contacts with the State of

 Delaware, and Defendants have purposefully availed themselves of the privileges of conducting

 business in the State of Delaware, including through the sale and offer for sale of the Accused

 Products throughout the State of Delaware and this judicial district.

        6.      Venue is proper in this Court as to Defendants pursuant to 28 U.S.C. § 1400(b) on

 the grounds that Defendants reside in this judicial district.

                                    FACTUAL BACKGROUND

 The ’532 Patent

        7.      Plaintiff is the owner by assignment of all right, title, and interest in and to United

 States Patent No. 6,473,532, entitled “Method and Apparatus for Visual Lossless Image

 Syntactic Encoding” (“the ’532 patent”), including the right to sue for all past, present, and

 future infringement, which assignment was duly recorded in the USPTO.


                                                   2
Case 1:99-mc-09999-UNA Document 195 Filed 02/18/21 Page 3 of 11 PageID #: 16378




        8.      A true and correct copy of the ’532 patent is attached hereto as Exhibit A. The

 ʼ532 patent is incorporated herein by reference.

        9.      The application that became the ’532 patent was filed on March 14, 2000.

        10.     The ’532 patent issued on October 29, 2002, after a full and fair examination by

 the USPTO.

        11.     The ’532 patent is valid and enforceable and directed to eligible subject matter.

        12.     The elements recited in the asserted claims of the ’532 patent were not well-

 understood, routine, or conventional when the application that became the ʼ532 patent was filed.

        13.     The claims of the ’532 patent are directed to technical solutions to the technical

 problem of providing a visually lossless video compression method and apparatus. One of the

 reasons this is important is for storing video in a compressed format, where the compression does

 not reduce the quality of the video in a visually detectable manner. Since camera users prefer the

 competing features of both high quality video and small or practical video file sizes, the problem

 calls for technical solutions. The ‘532 patent discloses and claims such technical solutions. For

 example, the ‘532 patent recognized that video encoding can compress the source video input in

 a manner that is visually lossless. The ‘532 patent discloses a number of techniques which

 include defining visual perception thresholds and classifying picture elements into subclasses

 using the visual perception thresholds. The picture elements can be transformed according to the

 subclass. Consequently, the technology in the ‘532 patent enables both visually lossless

 encoding and efficient compression of recorded video.


 The ’250 Patent

        14.     Plaintiff is the owner by assignment of all right, title, and interest in and to United

 States Patent No. 6,741,250 entitled “Method and System for Generation of Multiple Viewpoints



                                                    3
Case 1:99-mc-09999-UNA Document 195 Filed 02/18/21 Page 4 of 11 PageID #: 16379




 into a Scene Viewed by Motionless Cameras and for Presentation of a View Path” (“the ’250

 patent”), including the right to sue for all past, present, and future infringement, which

 assignment was duly recorded in the USPTO.

         15.    A true and correct copy of the ’ 250 patent is attached hereto as Exhibit B. The

 ʼ250 patent is incorporated herein by reference.

         16.    The application that became the ’ 250 patent was filed on October 17, 2001.

         17.    The ’250 patent issued on May 25, 2004, after a full and fair examination by the

 USPTO.

         18.    The ’250 patent is valid and enforceable and directed to eligible subject matter.

         19.    The elements recited in the asserted claims of the ’250 patent were not well-

 understood, routine, or conventional when the application that became the ʼ250 patent was filed.

         20.    The claims of the ’250 patent are directed to technical solutions to the technical

 problem of using a single camera to provide a view path through one or more video segments to

 determine which video frames in the video segments are used to generate a view. One of the

 reasons this is important is that users of a camera with a wide field of view may prefer to select

 and view only portions of the supported wide field of view. The camera’s field of view may be

 sufficiently wide to create distorted images on a rectangular screen. Users may prefer portions

 with reduced distortion, which calls for technical solutions.   The ‘250 patent discloses and

 claims such technical solutions. The camera can record a video stream over the wide field of

 view. The user can designate a portion of the video stream to be a video segment and

 subsequently designate a view path through the video segment. Consequently, the technology in

 the ‘250 patent enables the view of portions of the camera’s wide field of view with reduced

 distortion.




                                                    4
Case 1:99-mc-09999-UNA Document 195 Filed 02/18/21 Page 5 of 11 PageID #: 16380




 The ’818 Patent

        21.     Plaintiff is the owner by assignment of all right, title, and interest in and to United

 States Patent No. 6,744,818 entitled “Method and Apparatus for Visual Perception Encoding”

 (“the ’818 patent”), including the right to sue for all past, present, and future infringement, which

 assignment was duly recorded in the USPTO.

        22.     A true and correct copy of the ’818 patent is attached hereto as Exhibit C. The

 ʼ818 patent is incorporated herein by reference.

        23.     The application that became the ’818 patent was filed on December 27, 2000.

        24.     The ’818 patent issued on June 1, 2004, after a full and fair examination by the

 USPTO.

        25.     The ’818 patent is valid and enforceable and directed to eligible subject matter.

        26.     The elements recited in the asserted claims of the ’818 patent were not well-

 understood, routine, or conventional when the application that became the ʼ818 patent was filed.

        27.     The claims of the ’818 patent are directed to technical solutions to the technical

 problem of reducing perceptual redundancy independent of other video compression techniques.

 One of the reasons this is important is for storing video in a compressed format, where the

 compression should also support subsequent viewing of the video at high quality. Since camera

 users prefer the competing features of both high quality video and small or practical video file

 sizes, the problem calls for technical solutions. The ‘818 patent discloses and claims such

 technical solutions. For example, the ‘818 patent recognized that video encoding can compress

 the source video input with a visual perception estimator and a perception threshold. The ‘818

 patent discloses a number of techniques which include (i) a compression dependent threshold

 estimator using the perception threshold and (ii) a filter for pixels using the compression



                                                    5
Case 1:99-mc-09999-UNA Document 195 Filed 02/18/21 Page 6 of 11 PageID #: 16381




 dependent threshold. Consequently, the technology in the ‘818 patent enables smaller video file

 sizes for a specified level of video quality.


 The ’220 Patent

        28.     Plaintiff is the owner by assignment of all right, title, and interest in and to United

 States Patent No. 6,684,220 entitled “Method and System for Automatic Information Exchange”

 (“the ’220 patent”), including the right to sue for all past, present, and future infringement, which

 assignment was duly recorded in the USPTO.

        29.     A true and correct copy of the ’220 patent is attached hereto as Exhibit D. The

 ’220 patent is incorporated herein by reference.

        30.     The application that became the ’220 patent was filed on September 20, 2000.

        31.     The ’220 patent issued on January 27, 2004, after a full and fair examination by

 the USPTO.

        32.     The ’220 patent is valid and enforceable and directed to eligible subject matter.

        33.     The elements recited in the asserted claims of the ’220 patent were not well-

 understood, routine, or conventional when the application that became the ’220 patent was filed.

        34.     The claims the ’220 patent are directed to technical solutions to the technical

 problem of a server system conducting automated information. One of the reasons this is

 important is to support automated and accurate server generated responses to customer inquiries

 in online chat systems. With accurate and automated information exchange, routine customer

 inquiries can be answered directly by a server system. The ’220 patent discloses and claims such

 technical solutions for automated information exchange. For example, the ’220 patent couples

 an information source to a processor that stores a data model. The ’220 patent discloses a

 loading engine for automatically creating object links between input variables and output



                                                    6
Case 1:99-mc-09999-UNA Document 195 Filed 02/18/21 Page 7 of 11 PageID #: 16382




 variables for the data objects in the data model. Consequently, the technology in the ’220 patent

 enables automated and accurate online responses from a server system to customer support

 inquiries without requiring answers from customer support representatives.


                     COUNT I – INFRINGEMENT OF THE ʼ532 PATENT

           35.   Plaintiff realleges and incorporates by reference the allegations set forth above, as

 if set forth verbatim herein.

           36.   Defendants have been and are now making, using, selling, offering for sale,

 and/or importing products that incorporate one or more of the inventions claimed in the ’532

 patent.

           37.   For example, Defendants infringe at least claim 6 of the ʼ532 patent, either

 literally or under the doctrine of equivalents, in connection with Defendants’ MotoG7 Power

 smartphone with video recording products, as detailed in the preliminary claim charts attached

 hereto as Exhibit E and incorporated herein by reference.

           38.   Defendants’ infringing activities are and have been without authority or license

 under the ʼ532 patent.

           39.   Plaintiff has been damaged by Defendants’ infringement of the ʼ532 patent, and

 Plaintiff is entitled to recover damages for Defendants’ infringement, which damages cannot be

 less than a reasonable royalty.


                    COUNT II – INFRINGEMENT OF THE ʼ250 PATENT

           40.   Plaintiff realleges and incorporates by reference the allegations set forth above,

 as if set forth verbatim herein.




                                                   7
Case 1:99-mc-09999-UNA Document 195 Filed 02/18/21 Page 8 of 11 PageID #: 16383




           41.   Defendant Lenovo has been and is now making, using, selling, offering for sale,

 and/or importing products that incorporate one or more of the inventions claimed in the ’250

 patent.

           42.   For example, Defendant Lenovo infringes at least claim 1of the ʼ250 patent, either

 literally or under the doctrine of equivalents, in connection with Lenovo’s VOIP 360 Camera

 Speaker products, as detailed in the preliminary claim charts attached hereto as Exhibit F and

 incorporated herein by reference.

           43.   Defendant Lenovo’s infringing activities are and have been without authority or

 license under the ʼ250 patent.

           44.   Plaintiff has been, and continues to be, damaged by Lenovo’s infringement of the

 ʼ250 patent, and Plaintiff is entitled to recover damages for Lenovo’s infringement, which

 damages cannot be less than a reasonable royalty.

                    COUNT III – INFRINGEMENT OF THE ʼ818 PATENT

           45.   Plaintiff realleges and incorporates by reference the allegations set forth above, as

 if set forth verbatim herein.

           46.   Defendants have been and are now making, using, selling, offering for sale,

 and/or importing products that incorporate one or more of the inventions claimed in the ’818

 patent.

           47.   For example, Defendants infringe at least claim 1 of the ʼ818 patent, either

 literally or under the doctrine of equivalents, in connection with Defendants’ Moto G7

 Smartphones with H.264/AVC products, as detailed in the preliminary claim charts attached

 hereto as Exhibit G and incorporated herein by reference.

           48.   Defendants’ infringing activities are and have been without authority or license

 under the ʼ818 patent.


                                                   8
Case 1:99-mc-09999-UNA Document 195 Filed 02/18/21 Page 9 of 11 PageID #: 16384




           49.     Plaintiff has been, and continues to be, damaged by Defendants’ infringement of

 the ʼ818 patent, and Plaintiff is entitled to recover damages for Defendants’ infringement, which

 damages cannot be less than a reasonable royalty.


                      COUNT IV – INFRINGEMENT OF THE ʼ220 PATENT

           50.     Plaintiff realleges and incorporates by reference the allegations set forth above, as

 if set forth verbatim herein.

           51.     Defendant Lenovo has been and is now making, using, selling, offering for sale,

 and/or importing products that incorporate one or more of the inventions claimed in the ’220

 patent.

           52.     For example, Defendant Lenovo infringes at least claim 1 of the ’220 patent,

 either literally or under the doctrine of equivalents, in connection with Lenovo’s Customer

 Relationship Management (CRM) platform, as detailed in the preliminary claim charts attached

 hereto as Exhibit H and incorporated herein by reference.

           53.     Defendant Lenovo’s infringing activities are and have been without authority or

 license under the ’220 patent.

           54.     Plaintiff has been, and continues to be, damaged by Defendant Lenovo’s

 infringement of the ’220 patent, and Plaintiff is entitled to recover damages for Defendant

 Lenovo’s infringement, which damages cannot be less than a reasonable royalty.


                                             JURY DEMAND

           Plaintiff demands a trial by jury of all issues so triable.

                                         PRAYER FOR RELIEF

           Plaintiff respectfully requests that the Court find in its favor and against Defendant, and

 that the Court grant Plaintiff the following relief:


                                                      9
Case 1:99-mc-09999-UNA Document 195 Filed 02/18/21 Page 10 of 11 PageID #: 16385




       A.     Entry of judgment that Defendant has infringed one or more claims of the ʼ532

              patent,

       B.     Entry of judgment that Defendant has infringed one or more claims of the ʼ250

              patent,

       C.     Entry of judgment that Defendant has infringed one or more claims of the ʼ818

              patent,

       D.     Entry of judgment that Defendant has infringed one or more claims of the ʼ220

              patent,

       E.     Damages in an amount to be determined at trial for Defendant’s infringement,

              which amount cannot be less than a reasonable royalty,

       F.     Pre-judgment and post-judgment interest on the damages assessed, and

       G.     Such other and further relief, both at law and in equity, to which Plaintiff may be

              entitled and which the Court deems just and proper.


       This 18th day of February, 2020.

                                                STAMOULIS & WEINBLATT LLC


                                                Stamatios Stamoulis (#4606)
                                                Richard C. Weinblatt (#5080)
                                                800 N West Street, Third Floor
                                                Wilmington, DE 19801
                                                Telephone: (302) 999-1540
                                                Facsimile: (302) 762-1688
                                                weinblatt@swdelaw.com

                                                Of Counsel:

                                                Daniel A. Kent
                                                  dankent@kentrisley.com
                                                  Tel: (404) 585-4214
                                                  Fax: (404) 829-2412



                                               10
Case 1:99-mc-09999-UNA Document 195 Filed 02/18/21 Page 11 of 11 PageID #: 16386




                                        Stephen R. Risley
                                          steverisley@kentrisley.com
                                          Tel: (404) 585-2101
                                          Fax: (404) 389-9402
                                        Cortney S. Alexander
                                          cortneyalexander@kentrisley.com
                                          Tel: (404) 855-3867
                                          Fax: (770) 462-3299
                                        KENT & RISLEY LLC
                                        5755 N Point Pkwy Ste 57
                                        Alpharetta, GA 30022

                                        Attorneys for Plaintiff
                                        DigiMedia Tech, LLC




                                      11
